EXHIBIT 10.1

 

EAST WEST BANCORP, INC.
1998 STOCK INCENTIVE PLAN, AS AMENDED

 

FORM OF SALARY STOCK AWARD AGREEMENT

 

This Salary Stock Award Agreement (the “Agreement”) is made and entered into as
of March [  ], 2010 by and between East West Bancorp, Inc., a Delaware
corporation (the “Company”), and the person named on Exhibit A (the “Grantee”)
pursuant to the Company’s 1998 Stock Incentive Plan, as amended (the “Plan”). 
Capitalized terms not defined in this Agreement have the meanings ascribed to
them in the Plan.

 

1.                                      Grant of Restricted Salary Stock. 
Pursuant and subject to the Plan and this Agreement, the Company agrees to grant
on each semi-weekly payroll date for services performed for the Company by the
Grantee in 2010, a number of Restricted Stock (the “Salary Stock”).  The Salary
Stock will be calculated by dividing (x) the semi-weekly salary stock cash value
(the “Salary Stock Cash Value”) set forth on Exhibit A less applicable payroll
taxes (e.g., FICA and FUTA), by (y) the closing price of East West Bancorp, Inc.
common stock on each applicable payroll date.  The Salary Stock will be
immediately 100% vested upon the Grant Dates.  Grantee’s ownership of and rights
with respect to the Salary Stock are limited by the terms and conditions of the
Plan and this Agreement, including restrictions on Grantee’s right to transfer
the Salary Stock.

 

2.                                      Transfer Restriction.  Until lapse of
the transfer restrictions, the Salary Stock may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of except as
specifically provided in the Plan or this Agreement.

 

3.                                      Lapse of Transfer Restrictions.   The
transfer restrictions set forth in Section 2 above shall lapse on the one year
anniversary of each grant date (i.e., the payroll date on which the Salary Stock
was granted).

 

4.                                      Termination of Employment; Termination
of Right to Salary Stock.  In the event of Grantee’s death prior to the lapse of
transfer restrictions of Section 3 above, the Salary Stock transfer restrictions
shall lapse as of the date one month following the date of death.  Upon
Termination of Employment for any other reason, the Salary Stock that remain
subject to transfer restrictions as of the date of such termination shall remain
subject to the provisions of Section 3 above.  Grantee’s rights in respect of
future grants of Salary Stock shall immediately terminate upon Termination of
Employment, except that Grantee shall be entitled to receive a final grant of
Salary Stock determined in accordance with Section 1 for any portion of
Grantee’s Salary Stock Cash Value that had accrued through the date of
Termination of Employment but had not yet been paid.  In addition, Grantee’s
right to future Salary Stock under this Agreement will terminate on December 31,
2010.

 

5.                                      Conditions to Lapse of Transfer
Restrictions.

 

5.1                                 Compliance with Laws.  The transfer
restrictions set fourth in Section 2 above shall not lapse unless such lapse of
the related Salary Stock is in compliance, to the reasonable satisfaction of the
Committee, with all applicable federal and state laws, as they are in effect on
the date of the lapse of restrictions.

 

--------------------------------------------------------------------------------


 

5.2                                 Other Conditions.  The Committee may require
that Grantee comply with such other procedures relating to the lapse of transfer
restrictions on the Salary Stock as the Committee may determine, including the
use of specified broker-dealers and the manner in which Grantee shall satisfy
tax withholding obligations with respect to the Salary Stock.

 

5.3                                 Issuance of Shares.  The Company shall issue
the shares of Common Stock registered in the name of Grantee, Grantee’s
authorized assignee or Grantee’s legal representative.  The Company may postpone
such issuance until it receives satisfactory proof that the issuance of such
shares will not violate any of the provisions of the Securities Act of 1933, as
amended, or the Securities Exchange Act of 1934, as amended, any rules or
regulations of the Securities and Exchange Commission  (the “SEC”) promulgated
thereunder, or the requirements of applicable state law relating to
authorization, issuance or sale of securities, or until there has been
compliance with the provisions of such acts or rules.  Grantee understands that
the Company is under no obligation to register or qualify the Salary Stock or
Common Stock with the SEC, any state securities commission or any stock exchange
to effect such compliance.

 

6.                                      Nontransferability of Agreement.  The
rights conferred by this Agreement shall not be assignable or transferable by
Grantee other than by will or by the laws of descent and distribution, and shall
be exercisable during the life of the Grantee only by the Grantee or the
Grantee’s legal representative and any such attempted assignment, transfer or
exercise in contravention of this Section 7 shall be void.

 

7.                                      Privileges of Stock Ownership.  This
Agreement shall not have confer any rights of a stockholder with respect to
voting or dividends until the Salary Stock has been granted..

 

8.                                      No Obligation to Employ.  Nothing in the
Plan or this Agreement shall confer on Grantee any right to continue in the
employ of, or to continue or establish any other relationship with, the Company
or any Related Entity, or limit in any way the right of the Company or any
Related Entity to terminate Grantee’s employment or other relationship at any
time, with or without Cause.  The Company has not yet determined whether, and to
what extent, the Salary Stock will be taken into account for purposes of
determining benefits under other compensation and benefit plans, programs,
policies and arrangements maintained by the Company.  Any such determination
will be made in the sole discretion of the Company and the Company will inform
Grantee once such a determination has been made.

 

9.                                      Change in Control.  Subject to the terms
of the Plan, the transfer restrictions on the Salary Stock shall lapse upon the
occurrence of a Change in Control.

 

10.                               Amendment; Committee Discretion.  The
Committee may at any time amend the terms and conditions set forth in this
Agreement; provided that, notwithstanding the foregoing, no such amendment shall
materially adversely affect Grantee’s rights and obligations under this
Agreement with respect to amounts that Grantee has already earned and accrued
without Grantee’s prior written consent (or the consent of Grantee’s estate, if
such consent is obtained after Grantee’s death) and any such amendment shall be
made in accordance with Section 409A of the Code.  Any amendment of this
Agreement shall be in writing signed by an authorized member of the Committee or
a person or persons designated by the Committee.  Subject to the other
provisions of this Section 11, the Committee shall have full discretion with
respect to any actions to be taken or determinations to be made in connection
with this Agreement, and its determinations shall be final, binding and
conclusive.

 

2

--------------------------------------------------------------------------------


 

11.                               Entire Agreement.  These Salary Stock are
granted pursuant to the Plan and this Agreement.  The Plan is incorporated
herein by reference.  This Agreement and the Plan constitute the entire
agreement and understanding of the parties hereto with respect to the subject
matter hereof and supersede all prior understandings and agreements with respect
to such subject matter.  Any action taken or decision made by the Committee
arising out of or in connection with the construction, administration,
interpretation or effect of this Agreement shall lie within its sole and
absolute discretion, as the case may be, and shall be final, conclusive and
binding on the Grantee and all persons claiming under or through the Grantee.

 

12.                               Notices.  Any notice required to be given or
delivered to the Company under the terms of this Agreement shall be in writing
and addressed to the Corporate Secretary of the Company at its principal
corporate offices.  Any notice required to be given or delivered to Grantee
shall be in writing and addressed to Grantee at the address indicated below or
to such other address as such party may designate in writing from time to time
to the Company.  All notices shall be deemed to have been given or delivered
upon:  personal delivery; three (3) days after deposit in the United States mail
by certified or registered mail (return receipt requested); one (1) business day
after deposit with any return receipt express courier (prepaid); or one
(1) business day after transmission by facsimile.

 

13.                               Successors and Assigns.  The Company may
assign any of its rights under this Agreement. This Agreement shall be binding
upon and inure to the benefit of the successors and assigns of the Company. 
Subject to the restrictions on transfer set forth herein, this Agreement and the
Plan shall be binding upon Grantee and Grantee’s heirs, executors,
administrators, legal representatives, successors and assigns.

 

14.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
California without regard to that body of law pertaining to choice of law or
conflict of laws.

 

15.                               Regulatory Matters/Compliance with Laws. 
Compensation under this Agreement is subject to applicable regulations issued by
the U.S. Department of the Treasury and applicable requirements of agreements
between the Company and the U.S. government, as the same are in effect from time
to time.  Grantee may receive compensation under this Agreement only to the
extent that it is consistent with those regulations and requirements. In the
event that the grant, exercise, lapse of restrictions, payment, settlement, or
accrual of this award or any term of this award is restricted or prohibited or
otherwise conflicts with any applicable statute (including, without limitation,
the Emergency Economic Stabilization Act of 2008, as amended by the American
Recovery and Reinvestment Act of 2009) or any applicable regulation or other
guidance thereunder, or any agreement or arrangement with or restriction imposed
by, the United States Department of the Treasury, any bank regulatory agency or
any other governmental agency (a “Governmental Restriction”), in each case, as
determined by Committee in its sole discretion, then the Committee may
unilaterally modify the terms of this award in such manner as the Committee
determines in its sole discretion to be necessary to avoid such restriction or
prohibition or eliminate such conflict, all without the further consent of
Grantee, such consent being given through Grantee’s acceptance of this award. 
Such modifications may include, without limitation, the modification of this
award into an award of another type (such as an option award), a reduction of
the number of shares covered by this award or any such modified award, the
addition of grant, exercise, vesting or lapse of restrictions conditions, the
delay or cessation of exercise, lapse of restrictions, payment, settlement, or
accrual of this award, and the cancellation for no consideration of all or a
portion of this award.  In addition, any shares of

 

3

--------------------------------------------------------------------------------


 

Common Stock acquired by Grantee pursuant to this award, or any proceeds from
the disposition of any such shares, shall be subject to forfeiture and return to
the Company to the extent required by a Governmental Restriction.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date noted above.

 

 

EAST WEST BANCORP, INC.

 

 

 

 

 

By:

 

 

4

--------------------------------------------------------------------------------